DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-10 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1 requires that the first sealing profile is fastenable to the vehicle roof.  The first sealing profile appears to be fastened to the vehicle roof opening.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 refers to a “further drip lip” for the first strand-like sealing profile as if there was a “drip lip” already defined on the component.  In this case, a “drip lip” for the first strand-like sealing profile does not exist in the figures or specification.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being disclosed by Draper et al. (US4541665, hereinafter “Draper”).
Regarding claim 1, Draper discloses a roof arrangement for a vehicle (Fig. 1, Col. 2 lines 22-29) with a roof opening (12; Fig. 1, Col. 2 lines 22-29) having a movable roof element (10; Fig. 1) for optionally closing or at least partially opening the roof opening (Col. 1 lines 9-12), wherein the roof element is held by a frame (16; Figs. 1, 3), a first strand-like sealing profile (90; Fig. 3), a second strand-like sealing profile (76; Fig. 3) which is formed separately from the first sealing profile, wherein the first sealing profile (90; Figs. 3-4) is configured for sealing in relation to the movable roof element (see Fig. 1) and is fastenable to the vehicle roof (94; Fig. 3), the second sealing profile (76; Fig. 3) being fastened to the frame (34/36; Fig. 3) and configured for sealing in relation to the frame, wherein the second sealing profile has a drip lip (80; Fig. 3, Col. 3 lines 44-54) which lies against the frame (88).
Regarding claim 2
Regarding claim 5, Draper discloses the roof arrangement according to one of claim 1, wherein the first sealing profile (90) has a mounting surface (94; Fig. 3), the first sealing profile being fastenable thereby to the vehicle roof (94).
Regarding claim 6, Draper discloses the roof arrangement according to one of claim 1, wherein the second sealing profile (76; Fig. 3) has a sealing lip for sealing in relation to the vehicle roof (10/14; Col. 2 lines 22-29).
Regarding claim 7, Draper discloses the roof arrangement according to one of claim 1, wherein the first sealing profile (90; Figs. 2-3) has a further drip lip (96; Fig. 3).
Regarding claim 9, Draper discloses a vehicle roof with a roof opening, having:  a roof arrangement according to one of claim 1, wherein the frame (16; Figs. 1, 3) which holds the movable roof element is coupled to the vehicle roof, and the first strand-like sealing profile is fastened to the vehicle roof (94).
Regarding claim 10, Draper discloses the vehicle roof according to claim 9, wherein the main direction of extent the first sealing profile (90; Fig. 3) and the second sealing profile (76; Fig. 3) at least partially have a changing spacing from one another (Fig. 3 shows a spacing between seal 90 and seal 76) from one another.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Draper in view of Schull et al. (DE102015011640A1, hereinafter “Schull”).
Regarding claim 3, Draper discloses the roof arrangement according to claim 1, wherein the second sealing profile and the frame have a common adhesively bonded connection.  However, Draper is silent to if the common bonded connection is performed with adhesive.
In claim 3, Schull teaches a common adhesively bonded connection (134; Fig. 11.4).
Regarding claim 4, Draper discloses the roof arrangement according to claim 3, wherein the drip lip (80 or 78) extends from the bonded connection (see Fig. 3) to the frame (88).  However Draper is silent to where in the bonded connection is with adhesive.
In claim 4, Schull teaches an adhesively bonded connection with a seal to an object.
For claims 3-4, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the bonded connection of the seal by adding adhesive for the method of attachment as taught by Schull.  Doing so, allows confidence in a secure connection/adherence of the seal to the object (frame).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Draper in view of Um et al. (US20150151617, hereinafter “Um”).
Regarding claim 8, Draper discloses the roof arrangement according to one of claim 1, and the first sealing profile and second sealing profile.  However, Draper is silent to wherein the first sealing profile has a first sealing tube and the second sealing profile has a second sealing tube.  
In claim 8, Um teaches wherein the first sealing profile (16; Fig. 3) has a first sealing tube and the second sealing profile (24; Fig. 3) has a second sealing tube.
For claim 8, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the first and second sealing profiles to have a bulbous, tubelike structure as taught by Um.  Doing so, allows increased flexibility to the closeout 

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313) 446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612